 1 SHAWN N. ANDERSON
   United States Attorney
 2 ROSETTA L. SAN NICOLAS
   Assistant United States Attorney
 3 Suite 500, Sirena Plaza
   108 Hernan Cortez Avenue
 4 Hagatna, Guam 96910
   Telephone: (671) 472-7332
 5 Facsimile: (671) 472-7334

 6 Attorneys for the United States of America

 7                                        IN THE DISTRICT COURT OF GUAM

 8
     UNITED STATES OF AMERICA,                                         CRIMINAL CASE NO. 19-00026
 9
                                         Plaintiff,
10                                                                                       ORDER
                             vs.                                           Granting Motion to Vacate Status
11                                                                         Hearing and Schedule Sentencing
     AUDREY JEAN WOLFORD,                                                           (ECF No. 45)
12
                                         Defendant.
13

14             On February 16, 2021, the United States filed a Motion to Vacate Status Hearing and Set

15 Sentencing. For good cause shown, the court hereby vacates the status hearing set for February 23,

16 2021, and hereby sets this matter for sentencing as set forth in the following schedule:

17
     x   U.S. Probation Office shall file and serve a Draft
18       Presentence Report no later than . . . . . . . . . . . . . . . . . . . . . . .      April 5, 2021

19 x     Each Party shall file and serve a Response to Draft
         Presentence Report no later than . . . . . . . . . . . . . . . . . . . . . . .      April 19, 2021
20

21         -    A “Response” shall include any and all objections to material information, the computation
                of the sentencing guideline range(s), and policy statements contained in or omitted from the
22              report.

23 x     If an Objection is filed, the opposing party shall file and
         Serve a Reply to the Objection no later than . . . . . . . . . . . . . . .          April 26, 2021
24

25 x     U.S. Probation Office shall file and serve the Final
         Presentence Report, including the Addendum and
26       Sentencing Recommendation, no later than . . . . . . . . . . . . . . .              May 3, 2021
27

28

                    Case 1:19-cr-00026 Document 47 Filed 02/17/21 Page 1 of 2
     x   Each party shall file and serve a sentencing memorandum
 1       and any motion for an upward or downward departure
 2       along with the grounds for such departure (e.g.,
         substantial assistance, aggravating or mitigating
 3       circumstances of a kind or to a degree not adequately
         considered by the Guidelines, etc.) . . . . . . . . . . . . . . . . . . . .    May 10, 2021
 4
     x   A sentencing hearing shall be held on . . . . . . . . . . . . . . . . .        May 20, 2021, at 9:30 a.m.
 5

 6           IT IS SO ORDERED.

 7                                                                                     /s/ 0LFKDHO-%RUGDOOR
 8                                                                                         U.S. Magistrate Judge
                                                                                       Dated: Feb 17, 2021
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                    Case 1:19-cr-00026 Document 47 Filed 02/17/21 Page 2 of 2
